DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, and thus claim 15 by way of dependence, now recites “the plurality of second inputs comprise a digital radio frequency input configured to output digital downlink transport signals, wherein each of the second host units includes a converter for converting between a digital format used for the digital downlink transport signals.” The emphasized terms do not make sense relative to the I/O signal flow recited in the rest of the claims; thus the scope is unclear. As best understood by Examiner, the intended scope was: …the plurality of second inputs comprise a digital radio frequency input configured to input digital uplink transport signals, wherein each of the second host units includes a converter for converting between a digital format used for the digital uplink transport signals…

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam et al. (“Lam”) (US Patent Application Publication No. 2011/0293279) in view of He et al. (“He”) (US Patent Application Publication No. 2002/0131685), and further in view of Stapleton et al. (“Stapleton”) (US Patent Application Publication No. 2014/0037292).
Regarding claim 1, Lam discloses a host-to-host network comprising: a plurality of first host units located at a first end, wherein each of the plurality of first host units is configured to output a plurality of optical output signals and receive a plurality of optical input signals (fig. 3 left-side elements 110 and paragraphs 0034-0035 and 0037-0038 in light of fig. 1, for integral elements 110/120 in the bidirectional/transceiver implementation described for fig. 3); a plurality of second host units located at a second end, wherein each respect second host unit of the plurality of second host units is configured to output a plurality of optical output signals and receive a plurality of optical input signals (fig. 3 right-side elements 120 and paragraph 0034-0035 and 0037-0038 in light of fig. 1, for integral elements 110/120 in the bidirectional/transceiver implementation described for fig. 3); a first optical wavelength division multiplexer configured to combine the optical output signals of the plurality of first host units and output a corresponding first combined optical output over a first optical fiber (fig. 3 
Also, the combination of Lam and He discloses a WDM transport system but does not disclose that each of the plurality of first host units is configured to receive .

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam (US Patent Application Publication No. 2011/0293279) in view of He (US Patent Application Publication No. 2002/0131685) and further in view of Stapleton (US Patent , as applied to claim 1 above, and further in view of Koziy et al. (“Koziy”) (US Patent Application Publication No. 2008/0181171) and in view of Cutrer et al. (“Cutrer”) (US Patent Application Publication No. 2004/0198453).
Regarding claim 2, the combination of Lam, He and Stapleton discloses the network of claim 1, and teaches that WDM can carry different signals (Lam: paragraph 0002), but does not disclose that each of the plurality of first host unit includes a respective plurality of multiplexer/serializer units configured to multiplex/serialize downlink signals derived from the downlink analog radio frequency signals or the downlink digital radio frequency signals from the one or more base station related nodes; and a respective plurality of demultiplexer/deserializer units configured to demultiplex/deserialize uplink signals derived from the plurality of optical input signals received via the first plurality of optical inputs; wherein each of the plurality of second host units includes: a respective plurality of multiplexer/serializer units configured to multiplex/serialize uplink signals derived from uplink transport signals from one or more remote antenna units; and a plurality of demultiplexer/deserializer units configured to demultiplex/deserialize downlink signals derived from the plurality of optical input signals received via the second plurality of optical inputs. Koziy suggests using WDM for client signals transmitted and received from host units (fig. 2, applicable to fig. 1 element 102 and fig. 3 applicable for fig. 1 element 106, including plural sets of inputs to and outputs from WDM 214 and WDM 315, bidirectionally) that include a plurality of multiplexer/serializer units and a plurality of demultiplexer/deserializer units (fig. 5 element 506 and paragraph 0036, eight SERDES, applicable to the SeRF modules of each of 102 and 106). It would have been obvious to one of ordinary skill in the art at 
The combination does not disclose that the one or more second host units are configured to receiving transport signals. However, this difference only amounts to the transport signal between the second host units and remote antenna units with generation of the RF for the antenna at the remote antenna unit. Cutrer discloses using an optical transport signal all the way to the antenna utility pole/mount, where O/E and E/O to and from RF is performed at the antenna utility pole/mount (fig. 4 and paragraph 0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an optical transport signal from the second host unit to the antenna pole/mount, where O/E and E/O to and from RF is performed at the antenna/pole mount, since the optical transport, with conversion to RF at the antenna site, allows the antenna to be placed far away from the second host unit.

Claim 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam (US Patent Application Publication No. 2011/0293279) in view of He (US Patent Application Publication No. 2002/0131685) and further in view of Stapleton (US Patent Application Publication No. 2014/0037292), as applied to claim 1 above, and further in view of Koziy (US Patent Application Publication No. 2008/0181171).
.

Claim 6-10, 13 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koziy (US Patent Application Publication No. 2008/0181171) in view of Cutrer (US Patent Application Publication No. 2004/0198453).
Regarding claim 6, Koziy discloses a host-to-host network, comprising: one or more first host units located at a first end of the network (figs. 1 and 2 element 102), wherein each of the first host units includes a first multiplexer (fig. 5 element 506 and paragraph 0036, the serializer portion of one of the SERDES) communicatively coupled 
Koziy does not disclose that the one or more second host units are configured to communicate transport signals with one or more remote antenna units, where the remote unit output goes to one or more antennas coupled to the respective remote antenna unit, wherein each respective remote antenna unit of the one or more remote antenna units is configured to generate downlink radio frequency signals based on the transport signals received from the one or more second host units. However, the difference between Koziy and the amended claim amounts to the transport signal between the second host units and remote antenna units with generation of the RF at the remote antenna unit prior to the antenna. Cutrer discloses using an optical transport signal all the way to the antenna utility pole/mount, where O/E and E/O to and from RF is performed at the antenna utility pole/mount prior to the antenna (fig. 4 and paragraph 0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an optical transport signal all the way to the antenna pole/mount, where O/E and E/O to and from RF is performed at the antenna/pole mount, since the optical transport, with conversion to RF at the antenna 
Regarding claim 7, the combination of Koziy and Cutrer discloses the network of claim 6, but does not specifically disclose that the one or more optical fibers includes: a first optical fiber communicatively coupled between the first optical transmitter and the second optical receiver, and a second optical fiber communicatively coupled between the second optical transmitter and the first optical receiver. However, Koziy suggests multiple outputs of the mux/demux (figs. 2 and 3, Multiplexed Fiber In/Out). Further, the only difference between the combination and the claim is using separate fibers for respective directions instead of using a single fiber. However, one of ordinary skill in the art would have recognized that using a fiber for each direction instead of a fiber both directions is a basic engineering tradeoff in WDM, where a single fiber is less costly in terms of outside plant installation, but that respective fibers for the two directions does not require the two directions to have exclusive wavelength values. The claimed difference for this claim exists not as a result of an attempt by Applicant to solve an unknown problem but merely amounts to the selection of expedients known as design choices to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a fiber for each direction of transmission, since this avoids the two directions having to use exclusive wavelength values. It only means that a single fiber failure only takes down one direction of transmission instead of both.
Regarding claim 8, the combination of Koziy and Cutrer discloses the network of claim 6, further comprising: a first optical wavelength division multiplexer configured to 
Regarding claim 9, the combination of Koziy and Cutrer discloses the network of claim 8, wherein the second optical wavelength division multiplexer is configured to combine optical signals from the second optical transmitter of the one or more second host units and output a corresponding second combined optical output over at least one optical fiber of the one or more optical fibers; and wherein the first optical wavelength division multiplexer is configured to receive the second combined optical output from at least one optical fiber of the one or more optical fibers and demultiplex the optical output signals and provide them as the optical input signals to the first optical receiver of the one or more first host units (Koziy: figs. 2 and 3 elements 214 and 314 and Multiplexed Fiber In/Out and paragraphs 0027 and 0031, for second ones of the plural SeRF Communicator optical inputs and outputs at each end of transmission over 104).
Regarding claim 10, the combination of Koziy and Cutrer discloses the network of claim 6, wherein the plurality of first inputs comprise analog radio frequency inputs (Koziy: figs. 1 and 2 element 102 and fig. 1 RF and paragraph 0021), wherein each of 
Regarding claim 13, the combination of Koziy and Cutrer discloses the network of claim 6, wherein the plurality of second outputs comprise analog radio frequency outputs, wherein the plurality of second inputs comprise analog radio frequency inputs (Koziy: fig. 3, bidirectional antenna 108 signals), wherein each of the second host units further includes a plurality of analog-to-digital converters and a plurality of digital-to-analog converters (Koziy: fig. 4 elements 408 and 422 for fig. 3 DART modules).
Regarding claim 16, Koziy discloses a method, comprising: receiving a first plurality of input signals from one or more base station related nodes at one or more first host units located at a first end of a host-to-host network(figs. 1 and 2 element 102 receiving input signals from 103 and paragraph 0020); generating a first plurality of optical signals at the one or more first host units based on the first plurality of inputs signals (fig. 2, DART to optical outputs and fig. 5, the DART inputs signals 508 to optical transmitter outputs 502, paragraphs 0036-0037); communicating the first plurality of optical signals between the one or more first host units and one or more second host units located at a second end of a host-to-host network via one or more optical fibers (fig. 1 element 104 and figs. 2 and 3, Multiplexed Fiber In/Out); generating a first plurality of output signals at the one or more second host units based on the first plurality of optical signals (fig. 3 optical input to DART output signals and fig. 5, the DART outputs signals 508 from optical receiver outputs 502, paragraphs 0036-0037); transmitting the first plurality of output signals to one or more remote antenna units (fig.  for radiation via one or more antennas coupled to the remote antenna units (fig. 3 elements 108 and paragraphs 0020-0021 and 0031-0033, where the structure of 108 includes the antenna and an inherent housing, cable interface, mounting hardware, etc. which reads on “antenna unit”, and the RF signals transmitted to the antenna 108 read on output downlink RF signals for radiation via the antenna).
Koziy does not disclose that the one or more second host units are configured to communicate transport signals with one or more remote antenna units, where the remote unit output goes to one or more antennas coupled to the respective remote antenna unit, wherein each respective remote antenna unit of the one or more remote antenna units is configured to generate downlink radio frequency signals based on the transport signals received from the one or more second host units. However, the difference between Koziy and the amended claim amounts to the transport signal between the second host units and remote antenna units with generation of the RF at the remote antenna unit prior to the antenna. Cutrer discloses using an optical transport signal all the way to the antenna utility pole/mount, where O/E and E/O to and from RF is performed at the antenna utility pole/mount prior to the antenna (fig. 4 and paragraph 0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an optical transport signal all the way to the antenna pole/mount, where O/E and E/O to and from RF is performed at the antenna/pole mount, since the optical transport, with conversion to RF at the antenna 
Regarding claim 17, the combination of Koziy and Cutrer discloses the method of claim 16, further comprising: multiplexing the first plurality of optical signals to generate a first combined optical signal (Koziy: fig. 2 element 214); and demultiplexing the first combined optical signal to obtain the first plurality of optical signals (Koziy: fig. 3 element 314).
Regarding claim 18, the combination of Koziy and Cutrer discloses the method of claim 16, further comprising: receiving a second plurality of input signals from the one or more remote antenna units at the one or more second host units (Koziy: fig. 1 element 106 and fig. 3, which is a Remote host, and fig. 3 DART input signals from antennas 108); generating a second plurality of optical signals at the one or more second host units based on the second plurality of inputs signals from one or more remote antenna units(fig. 3 optical output from DART input signals and fig. 5, the DART input signals 508 to optical transmitter outputs 502, paragraphs 0036-0037); communicating the second plurality of optical signals between the one or more second host units and the one or more first host units located via one or more optical fibers (Koziy: fig. 1 element 104 and figs. 2 and 3, Multiplexed Fiber In/Out); generating a second plurality of output signals at the one or more first host units based on the second plurality of optical signals (Koziy: fig. 2, DART outputs from optical inputs and fig. 5, the DART output signals 508 from optical receivers of 502, paragraphs 0036-0037); transmitting the second plurality of output signals to the one or more base station related nodes (Koziy: figs. 1 and 2 element 102 outputs signals to 103 and paragraph 0020).

Regarding claim 20, Koziy discloses a method, comprising: receiving a plurality of input signals from one or more remote antenna units at one or more first host units located at a first end of a host-to-host network (fig. 3 DART input signals from antennas 108 and fig. 3, which is a Remote host, and fig. 3 DART input signals from antennas 108), wherein each of the one or more remote antenna units is configured to receive uplink radio frequency signals from one or more antennas (fig. 3 elements 108 and paragraphs 0020-0021 and 0031-0033, where the structure of 108 includes the antenna and an inherent housing, cable interface, mounting hardware, etc. which reads on “antenna unit”, and the RF signals received by the antenna 108 read on uplink RF signals that are then interfaced to the cable); generating a plurality of optical signals at the one or more first host units based on the plurality of inputs signals(fig. 3 optical output from DART input signals and fig. 5, the DART input signals 508 to optical transmitter outputs 502, paragraphs 0036-0037); communicating the plurality of optical signals between the one or more first host units and one or more second host units located at a second end of a host-to-host network via one or more optical fibers(fig. 1 element 104 and figs. 2 and 3, Multiplexed Fiber In/Out); generating a plurality of output signals at the one or more second host units based on the plurality of optical signals(fig. 2, DART outputs from optical inputs and fig. 5, the DART output signals 508 from optical 
Koziy does not disclose that each remote antenna unit is configured to generate transport signals based on the uplink RF signals from the one or more antennas. However, the difference between Koziy and the amended claim only amounts to the transport signal between the second host units and remote antenna units with generation of optical from RF at the remote antenna unit. Cutrer discloses using an optical transport signal all the way to the antenna utility pole/mount, where O/E and E/O to and from RF is performed at the antenna utility pole/mount (fig. 4 and paragraph 0007). It would have been obvious to one of ordinary skill in the art at the time of the invention to using an optical transport signal all the way to the antenna pole/mount, where O/E and E/O to and from RF is performed at the antenna/pole mount, since the optical transport, with conversion to RF at the antenna site, allows the antenna to be placed far away from the second host unit, as suggested by Cutrer.
Regarding claim 21, the combination of Koziy and Cutrer discloses the method of claim 20, further comprising: multiplexing the plurality of optical signals to generate a combined optical signal (Koziy: fig. 3 element 314); and demultiplexing the combined optical signal to obtain the plurality of optical signals (Koziy: fig. 2 element 214).

Allowable Subject Matter
Claims 4, 5, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
Applicant first argues (Remarks 3) that the WDMs in He are internal. However, a reference drawing symbolically using a generic rectangular box is only a conceptual boundary, not a prescription for a physical enclosure. 
Applicant also argues that He would not be used to “receive multiple output signals from multiple devices.” This argument is not persuasive. Reference He’s mux/demux already has multiple input/output paths and one mux/demux path. The optical phenomena of He is expressly bidirectional. Applicant also points to He fig. 7 as showing that He would not receive multiple outputs from multiple devices and multiplex them into a combined output. To the contrary, although fig. 7 is not relied on, the Add prima facie uses one component that can handle multiple sub-bands of wavelength channels at once.
Applicant’s next arguments (Remarks 4) rely on the arguments addressed above, and also assert that Lam 310 “also multiplexes plural wavelength channels across plural bands.” This is misconstruing what Lam teaches. Lam uses a cascade to achieve that result. First, multiplexing the channels into bands (via element 140), then multiplexing the bands (via element 310). Thus, 140 doesn’t multiplex plural bands, and 310 doesn’t multiplex individual channels, only bands.
Applicant next argues (Remarks 5 and 6) the “He cascade” and “internal” argument again, which have already been addressed. Applicant further makes an argument over the semantics of the rationale versus the explanation in the Advisory Action. However, the facts and functionality of the He fig. 4 embodiment, relative to Lam’s cascade, is what is relevant. Applicant argues that the FOA stated that “He discloses an integral WDM bidirectional mux/demux unit that covers plural wavelength bands in a single device,” arguing that the Advisory is newly saying “plural wavelengths both pointing out the existing facts and function of the He fig. 4 embodiment.
Applicant argues (Remarks 7) that the internal vs external is a structural difference, and that the boundaries of the components in the references are not symbolic because the disclosures support the division of components explicitly. However, “explicitly” argued here is merely relying on the references disclosing various components using rectangular box groupings, not anything more. The issue is not whether the references shows various components, but whether those components then have mandatory physical boundaries by their showing, which would force one skilled in the art to only combine components by coupling pre-existing ports taught in references, with no ordinary creative or engineering acts possible. This line of reasoning is not persuasive. See MPEP § 2141.03:
"’A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.’ KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).”
“Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’ Id. at 418, 82 USPQ2d at 1396.”
“The ‘hypothetical “person having ordinary skill in the art” to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).”
Contrary to Applicant’s argument (Remarks 7) the proper interpretation of a reference drawing is not that the symbolic boundaries are physical limitations unless the reference says otherwise. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s arguments attempt to tie the rationale to the band filters of He figure 7, when the relevant teaching from He is the fig. 4 mux/demux (figs. 3 and 5 showing spectral response options). The fact that He is considering application with band filters for add/drop applications does not apply to the rationale. First, because the add/drop band filters are for avoiding the collisions that would otherwise occur by adding wavelengths at intermediate points using wavelengths that have already been in use. Second, the use of patents and patent application publications as references is not limited to what the patentees or applicants describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain (see MPEP § 2123.I).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636